Citation Nr: 1604043	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-25 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for monoclonal gammopathy.

2. Entitlement to an initial compensable rating for osteoarthritis of the right hand with osteoporosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to July 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System claims processing system.  

The issues of osteoporosis, affecting the Veteran's entire body, and osteoarthritis, affecting the Veteran's right hand have been raised as separate disabilities in the Veteran's initial filing in May 2010.  However, these claims were conflated in the December 2010 rating decision as "right hand osteoarthritis with osteoporosis".  That said, the AOJ has not made a determination with regard to the Veteran's osteoporosis.  Additionally, the Veteran withdrew her claim for an increased initial rating of her right hand osteoarthritis in September 2013.  This issued was then raised again by the Veteran's Representative in a January 2016 filing, suggesting that the Veteran wishes to open a new claim for an increased rating of the osteoarthritis affecting her right hand.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of service connection for monoclonal gammopathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

On September 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, via a VA Form 9, that a withdrawal of her appeal for an increased rating for her right hand osteoarthritis with osteoporosis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant, or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for an increased rating relating to the Veteran's right hand osteoarthritis with osteoporosis and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an increased rating of the Veteran's right hand osteoarthritis with osteoporosis is dismissed.


REMAND

With regard to the Veteran's monoclonal gammopathy, although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

This claim for service connection was originally filed, along with several other contentions, in May 2010, near the end of the Veteran's tenure in the United States Air Force.  A rating decision was then issued in December 2010, in which the Veteran was denied service connection for monoclonal gammopathy.  In so denying this benefit, the AOJ reasoned that denial was necessary because the record contained "no objective evidence of monoclonal gammopathy".  

This finding appears to have been premised upon the report that resulted from a Compensation and Pension examination that the Veteran underwent in June of 2010.  During this examination, the Veteran informed the examiner that she had been diagnosed with monoclonal gammopathy in 2009.  The Veteran also provided that she experienced no current symptoms, and that she was not receiving any treatment for this disability.  Based on this evidence, the examiner conducted a protein electrophoresis test, which was found not to support a diagnosis of monoclonal gammopathy.  

However, a review of the Veteran's medical records reveals that in April 2010 the Veteran was examined at Keesler Medical Center.  As part of this examination, the examiner reported that the Veteran "does have an [immunoglobulin G] monoclonal gammopathy."  The examiner further explained that this conclusion was based on the Veteran's "relatively low M spike", as well as a "reassuring/lambda light chain ratio", and he ordered a follow-up test in six months' time.

As such, the record is in conflict as to whether the Veteran has a current disability, or whether the Veteran had monoclonal gammopathy at any time during the pendency of this claim.  For that reason, a REMAND is necessary in this case to obtain additional probative evidence as to the propriety of any diagnosis for monoclonal gammopathy that may currently exist, or that existed during the pendency of this claim.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's complete medical and administrative record has been scanned and is included in his virtual folder(s).  Virtual VA had only a supplemental statement of the case.  The original statement of the case was in included in the record.  This leads to the conclusion that the record is not complete.  

2. Schedule the Veteran for a new examination of her monoclonal gammopathy by an appropriately qualified VA examiner.  The examiner must be provided with access to the claims file, all of which must be reviewed by the examiner.  The examiner must also conduct any testing warranted in order to determine if the Veteran currently has monoclonal gammopathy.  The results of these tests, along with the examiner's interpretation of these tests, should be clearly reported in the examiner's report.  

If the Veteran is found not to have a current diagnosis of monoclonal gammopathy, the examiner must offer their opinion as to whether, in light of the medical evidence in the file, including the April and June 2010 examinations and findings, it is at least as likely as not that the Veteran had monoclonal gammopathy at some time during, or after, her service, which has since resolved.  In doing so, the examiner must provide clear rational for any opinion provided, with specific references to the April and June 2010 examinations, as well as any other relevant evidence.  

3. After completing the above development, as well as any other warranted development, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the Veteran's claim remains denied, the Veteran and her representative must be issued a supplemental statement of the case, and an appropriate period of time must be allowed for response.  

Thereafter, the claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015)




Department of Veterans Affairs


